--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is hereby made and
entered into as of May 10th, 2013, to be effective as of the Effective Date (as
defined in Section 17 below), by and between magicJack Vocaltec Ltd., a company
formed under the laws of the State of Israel, and all of its direct and indirect
subsidiaries (collectively, the “Company”), and Peter J. Russo (“Russo”).


Background


Russo has served as the Company’s Chief Financial Officer. Russo and Company
have mutually agreed to terminate such engagement on the terms and conditions
provided for in this Agreement. In connection with the termination of such
engagement and as partial consideration for this Agreement, Russo and Company
have agreed that the Company shall engage Russo to provide certain transition
and advisory services for the fees and on the terms and conditions set forth in
a Consulting Agreement dated on or about the date hereof (the “Consulting
Agreement”)


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1.           Russo’s Termination and Departure Date. Russo’s existing engagement
with the Company is terminated effective May 10th, 2013 (“Departure Date”).
Within three (3) business days after the Effective Date (as defined in Section
17 hereof), and subject to Russo’s execution of the Consulting Agreement, the
Company will pay Russo (a) a lump sum payment of $750,000, by wire transfer of
immediately available funds to an account designated by Russo, in writing, and
(b) Russo will receive a final payment of compensation earned through the
Departure Date, including payment of accrued and unused vacation in the amount
of $48,000 and any reimbursable expenses due and owing to Russo.


2.           Consulting Agreement.  As additional consideration for Russo
entering into this Agreement and fully abiding by its terms, and provided Russo
has not revoked the Agreement as described in Paragraph 17 below, the Company
agrees to enter into the Consulting Agreement with Russo.


3.           No Other Compensation or Benefits Owing. Russo acknowledges and
agrees that, except as otherwise provided for in this Agreement: (a) Russo is
not and will not be due any other compensation or benefits; and (b) Russo’s
participation in all of the benefit plans of the Company (if any and if
applicable), or any of its subsidiaries, divisions or affiliates, will cease as
of the Departure Date; provided, however, that the Company will provide Russo
with information regarding the continuation of health insurance under COBRA (if
applicable).


4.           No Other Representations. Russo represents and warrants that no
promise or inducement has been offered or made except as herein set forth and
that Russo is entering into and executing this Agreement without reliance on any
statement or representation not set forth within this Agreement by the Company,
or any person(s) acting on its behalf.
 
 
 

--------------------------------------------------------------------------------

 


5.           Non-Assignment of Rights. Russo represents and warrants that Russo
has not sold, assigned, transferred, conveyed or otherwise disposed of to any
third party, by operation of law or otherwise, any action, cause of action,
debt, obligation, contract, agreement, covenant, guarantee, judgment, damage,
claim, counterclaim, liability or demand of any nature whatsoever relating to
any matter covered in this Agreement.


6.           Status. Russo understands and agrees that (a) Russo’s existing
engagement with the Company ended effective as of the Departure Date; and (b)
the Company has no obligation to reinstate, rehire, reemploy, recall, or hire
Russo in the future.


7.           Disclosure of Any Material Information. As of the date Russo signs
this Agreement, Russo represents and warrants that Russo has disclosed to the
Company any information in Russo’s possession concerning any conduct involving
the Company that Russo has any reason to believe may be unlawful, or violates
any of the Company’s policies or procedures, or would otherwise reflect poorly
on the Company in any respect.


8.           Return of Property. Except as otherwise agreed to in connection
with the Consulting Agreement, Russo agrees to return all property of the
Company, regardless of the type or medium (i.e., computer disk, CD-ROM) upon
which it is maintained, including, but not limited to, all files, documents,
correspondence, memoranda, customer and client lists, prospect lists,
subscription lists, contracts, pricing policies, operational methods, marketing
plans or strategies, product development techniques or plans, business
acquisition plans, employee records, technical processes, designs and design
projects, inventions, research project presentations, proposals, quotations,
data, notes, records, photographic slides, photographs, posters, manuals,
brochures, internal publications, books, films, drawings, videos, sketches,
plans, outlines, computer disks, computer files, work plans, specifications,
credit cards, keys (including elevator, pass, building and door keys),
identification cards, and any other documents, writings and materials that Russo
came to possess or otherwise acquired as a result of and/or in connection with
Russo’s employment with the Company. Russo agrees to settle any outstanding
balance due on any Company credit cards and accounts. Should Russo later find
any Company property in Russo’s possession, Russo agrees to immediately return
it. Russo further agrees not to maintain any copies of said property or make any
copies of said property available to any third-party.  The Company acknowledges
and agrees that Russo will keep his Company issued laptop computer through the
term of the Consulting Agreement.


9.           Non-Admission of Liability. Russo understands and agrees that this
Agreement does not and shall not be deemed or construed as an admission of
liability or responsibility by the Company for any purpose. Russo further agrees
that nothing contained in this Agreement can be used by Russo or any other past,
present or future employee in any way as precedent for future dealings with the
Company or any of its subsidiaries, divisions, affiliates, successors, officers,
directors, attorneys, agents or employees.


10.         Release.  In consideration of the compensation and benefits provided
pursuant to this Agreement, the sufficiency of which is hereby acknowledged,
Russo, for Russo and for any person who may claim by or through Russo, releases
and forever discharges the Company and its past, present and future parents,
subsidiaries, divisions, affiliates, predecessors, successors, officers,
directors, partners, principals, administrators, trustees, benefit plans,
insurers, attorneys, agents and employees (collectively, the “Company
Entities”), from any and all claims or causes of action that Russo had, has or
may have, known or unknown, relating to Russo’s engagement with and/or
termination from the Company up until the date of this Agreement, including but
not limited to, any claims arising under Title VII of the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Civil Rights Act of 1991, as amended, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990, the Americans with Disabilities Act, the
Employee Retirement Income Security Act; claims under any other federal, state
or local statute, regulation or ordinance; claims for discrimination or
harassment of any kind, breach of contract or public policy, wrongful or
retaliatory discharge, defamation or other personal or business injury of any
kind; and any and all other claims to any form of legal or equitable relief,
damages, compensation or benefits (except as set forth in subparagraph (c),
below), or for attorneys fees or costs.
 
 
2

--------------------------------------------------------------------------------

 


(a)           No Pending Claims/Withdrawal of Claims. Russo represents and
warrants that, as of the date Russo signs this Agreement, Russo has no charges,
claims or lawsuits of any kind pending against the Company or any of the Company
Entities that would fall within the scope of the release set forth in Paragraph
10 above. To the extent that Russo has such pending charges, claims or lawsuits
as of the date Russo signs this Agreement, Russo agrees to seek and obtain
immediate dismissal with prejudice and provide written confirmation immediately
(i.e., court order, and/or agency determination) as a condition precedent to the
Company’s obligations under this Agreement on and after the date Russo signs
this Agreement (including, but not limited to, providing any compensation or
benefits under this Agreement).


(b)           Covenant Not to Sue/Future Cooperation. To the maximum extent
permitted by law, Russo agrees not to sue or to institute or cause to be
instituted a lawsuit in any federal, state, or local agency or court against the
Company or any of the Company Entities, including, but not limited to, the
claims released in Paragraph 10 of this Agreement. If Russo has any knowledge or
information relevant to any pending or future litigation or investigations
involving the Company, Russo agrees, at the Company’s request, to appear and
give testimony at depositions and at trial or other proceedings related to such
litigation. The Company shall reimburse Russo for reasonable out-of-pocket
expenses, if any, actually incurred in connection with Russo’s attendance at any
such proceedings.


(c)           Exclusion for Certain Claims. Notwithstanding the foregoing, the
Company and Russo agree that the provisions of this Section 10 will not apply to
(i) any claims arising after the date Russo signs this Agreement, (ii) any
action by Russo to enforce the terms of this Agreement, (iii) any action by
Russo challenging the validity of this Agreement under ADEA, or (iv) any
obligation of the Company to indemnify Russo for actions or omissions of Russo
as an officer of the Company on or prior to the Departure Date as set forth in
the Company’s governing documents or in an agreement by and between the Company
and Russo.


11.         Non-Disparagement of the Company. Russo agrees not to engage in any
form of conduct or make any statements or representations that disparage or
otherwise impair the reputation, goodwill or commercial interests of the
Company.
 
 
3

--------------------------------------------------------------------------------

 


12.         Obligations. Russo represents and warrants that Russo (i) has
complied with the terms of any and all commitments and obligations to the
Company in connection with Russo’s existing engagement by the Company, and (ii)
shall comply with all of his commitments and obligations to the Company under
the Consulting Agreement.


13.         Restrictive Covenants; Confidentiality of Agreement.


(a)         Restrictive Covenants. Russo acknowledges and affirms his
obligations under Section 6 of the Consulting Agreement with respect to the
restrictive covenants set forth therein; and, Russo further acknowledges and
affirms that the obligations relating to Confidential Information (as defined in
the Consulting Agreement) extend to Confidential Information whenever learned or
acquired by Russo whether prior to or after the Effective Date of this
Agreement, or the Effective Date of the Consulting Agreement (as such term is
defined therein).  Russo acknowledges and agrees that the payments provided
under this Agreement are being provided, in part, in consideration of Russo’s
obligations under the Consulting Agreement, and that Consultant’s breach of the
restrictive covenants provided under the Consulting Agreement will be considered
a breach of this Agreement.


(b)           Terms of this Agreement. Russo agrees that the terms of this
Agreement are confidential and shall be accorded the utmost confidentiality as
“Confidential Information” under Section 6 of the Consulting Agreement. Russo
agrees that the terms of this Agreement will not be disclosed by him to any
third party except for Russo’s spouse, tax or legal advisor(s), and, in the case
of disclosure to any advisor(s), only to the extent necessary to perform
services, or except as disclosure of such matters may be required by law.


14.         General.


(a)           Severability. If any provision of this Agreement is found by a
court of competent jurisdiction to be unenforceable, in whole or in part, Russo
and the Company agree that such provision should be modified so that it is
enforceable or, if modification is not possible, that it should be severed and
replaced with a legal and enforceable term which most closely represents the
intent of Russo and the Company. The enforceability of the remaining provisions
will not be affected or impaired by such modification or severance. Russo and
the Company agree to perform and execute all such further acts and documents as
may be reasonably necessary to carry out the provisions or intent of this
Agreement.


(b)           Successors. This Agreement shall be binding upon, enforceable by,
and inure to the benefit of Russo and the Company, and Russo’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees, and to any successor or assign of the Company, but
neither this Agreement, nor any rights, payments, or obligations arising
hereunder may be assigned, pledged or transferred by Russo.


(c)           Controlling Law. Russo agrees that this Agreement shall be
governed by the laws of the State of Florida, without the application of
conflicts of law provisions thereof.
 
 
4

--------------------------------------------------------------------------------

 


(d)           Waiver. No claim or right arising out of a breach or default under
this Agreement can be discharged by a waiver of that claim or right unless the
waiver is in writing signed by the party hereto to be bound by such waiver. A
waiver by either party hereto of a breach or default by the other party of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith and such provision shall remain in full force and effect.


(e)           Notices. All notices, requests, demands and other communications
regarding this Agreement shall be in writing and delivered in person or sent by
registered or certified mail, postage prepaid, return receipt requested, and
properly addressed as follows:
                                                                           

  All notices to the Company shall be sent to:
All notices to Russo shall be sent to:
 
 
magicJack Vocaltec Ltd.
Peter J. Russo
 
5701 Georgia Avenue
2747 Paradise Rd Unit 105
 
West Palm Beach, Florida 33405
Las Vegas, NV 89109
 
Attention: CEO
 

                                                                           
(f)           Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(g)           Headings. All section headings herein are inserted for convenience
only and shall not modify or affect the construction or interpretation of any
provisions of this Agreement.


15.         Entire Agreement/Amendment. Russo agrees that this Agreement and the
Consulting Agreement constitute the entire agreement between Russo and the
Company with respect to the subject matter hereof and thereof. Russo
acknowledges that this Agreement may not be modified except by written document,
signed by Russo and an authorized representative of the Company. Without
limiting the generality of the foregoing, Russo reaffirms the restrictive
covenants and confidentiality obligations included in the Consulting Agreement
and that they shall survive execution of this Agreement.


16.         Knowing and Voluntary Waiver. Russo acknowledges that Russo has been
advised in writing to consult an attorney before signing this Agreement. Russo
further acknowledges that Russo: (a) has read this Agreement and any Exhibits
attached hereto, including the waiver and general release in Paragraph 10; (b)
has been given a period of at forty-five (45) days to consider the Agreement;
(c) understands its meaning and application; and (d) is signing of Russo’s own
free will with the intent of being bound by it. If Russo elects to sign this
Agreement prior to the expiration of forty-five (45) days, Russo has done so
voluntarily and knowingly.


17.         Revocation of Agreement. Russo further acknowledges that Russo may
revoke this Agreement at any time within a period of seven (7) days following
the date Russo signs the Agreement. Notice of revocation shall be made in
writing addressed to the Company in accordance with Paragraph 14(e) above. Such
revocation must be received by the Company by the close of business of the first
day following the end of the seven-day revocation period (the “Effective Date”).
This Agreement shall not become effective until it has been signed and returned
by Russo, as provided herein, and the time period for revocation has expired.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and agreed to this Agreement
consisting of 6 pages.


magicJack Vocaltec Ltd
 

By: /s/ Gerald T. Vento   s/ Peter J. Russo   Name:   Gerald T. Vento      
Peter J. Russo  
Title:     CEO
     

 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
                                                            
